Citation Nr: 1536163	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-09 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for arthritis of both thumbs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1969, July 1970 to November 1981, and November 1982 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction was subsequently transferred to the RO in Reno, Nevada.  The case was previously remanded by the Board in February 2011 and May 2014 for additional development.

The Veteran testified at a videoconference hearing in October 2010 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has arthritis of both thumbs that is related to an incident of service.


CONCLUSION OF LAW

The Veteran's arthritis of both thumbs was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board acknowledges that the Veteran has a current diagnosis of arthritis of the thumbs, as documented by x-ray in both VA and independent medical records.

The Veteran's service treatment records show that on a July 1970 Report of Medical History, he marked "no" for "swollen or painful joints."  In April 1973, the Veteran sustained a laceration on his right thumb due to window glass.  There is no other evidence of the Veteran being treated for any thumb problems in service, though he was treated for a fractured right small finger in 1979, and complained of wrist pain in July 1988.  In a report of medical history in April 1978, the Veteran marked "yes" for swollen or painful joints, but upon a reenlistment Report of Medical History in July 1982, he marked "no" for "swollen or painful joints" and "arthritis."  There are no other complaints regarding his thumbs in the Veteran's service treatment records.

In October 2001, the Veteran was treated at Kaiser Permanente for left thumb pain, which he stated that he had had for a month prior.  The Veteran's physician also noted that the Veteran stated he had no overuse activity with his hand, and he denied injury or trauma.

In September 2007, the Veteran sought treatment from M.B., M.D.  Dr. M.B. diagnosed the Veteran with severe osteoarthritis of both thumbs, and opined that "This gentleman had trauma to his thumbs while in the military service and reports that he had considerable problems with his thumbs during military service.  With this in mind, I can say it is as likely as not that his condition began in service."  

In January 2008, the Veteran sought treatment from W.M.I., M.D., Ph.D.  Dr. W.M.I. stated that the Veteran had thumb pain, and "he relates his current pain in both hands back to multiple injuries during the period of 1982 to 1986 while in military service."  Dr. W.M.I. opined that "It is my opinion that [the Veteran] did sustain injury to his hands . . . during his time of military service . . . . He states that . . . the injuries to his hands occurred during the period 1982 to 1988.  Therefore, it is my opinion that his current symptoms of bilateral hand pain . . . more than likely represent the sequela of the injuries sustained during active military service."

In April 2008, the Veteran underwent a VA examination.  The examiner found that the Veteran had arthritis of the thumbs, and opined that the arthritis was less likely than not related to his military service.  As rationale, the examiner indicated that the onset of his hand and thumb symptoms did not occur until approximately thirteen years after his retirement from service, and that the Veteran's laceration in 1973 to the right thumb was unrelated to his current condition of arthritis.  The examiner also noted that arthritis of the type the Veteran sustained "is usually the result from previous trauma either fracture or dislocation.  If no trauma history, the condition is though[t] to be caused by anatomic factors that predispose [the] joint to degenerative changes."

In December 2009, the Veteran underwent an assessment for injuries to the hands and wrists, relating to his employment at the time.  The examiner for that assessment noted that the Veteran's osteoarthritis of the thumbs "clearly" predated his work-related injury.  The Veteran underwent reconstruction of his left and right thumbs in March and July 2010, respectively.

Several friends and family members of the Veteran submitted lay statements in support of his claim.  D.C., a friend of the Veteran's, wrote that for the past eight years, the Veteran had pain in his hands, especially in his thumbs, and that D.C. had witnessed the Veteran many times when he could not use his hands without great difficulty and pain.  L.C., the Veteran's ex-wife, indicated that the Veteran experienced pain in his joints, including in his hands, and he would occasionally not be able to hold on to anything due to the pain.

In October 2010, the Veteran testified at his hearing that he injured his hands several times when he was in the military, besides the laceration found in his service treatment records.  Injuries included injuries from volleyball, hatches slammed on his fingers, hundred pound rounds dropped on them, and falling out of the back of a vehicle.  He stated that he went to the doctor at Edwards Air Force Base because he was having trouble holding things, and the doctor told him that he may have the beginnings of arthritis.  The Veteran testified that he believed the current injuries to his thumbs were caused by the compilation of twenty-one years of military service, including a period in field artillery.  He indicated that "[w]hen you're in the field and you're in a combat unit and you're a good leader if you smash a thumb or you smash a finger or a hand . . . you don't go running off to the medic or to the dispensary, you just kind of suck it up and keep going so that your young soldiers can see a leader here."  He also testified that after military service, the pain in his hands continued, and that when he had pain, he would take over-the-counter medications.  He stated that he sought medical attention because he was dropping things and the pain started to increase.

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this instance, the Veteran is competent and credible to testify regarding injuries he sustained in service, why he did not seek medical treatment at the time, and the existence of continuous symptoms in service, because the Veteran can testify to experiences he had regarding injury and pain.

In November 2014, a VA examiner submitted a supplementary opinion regarding the Veteran's service connection claim.  The examiner found that the Veteran's condition was less likely than not caused by service.  As rationale, he reviewed the Veteran's treatment records and the buddy statements submitted by the Veteran's family and friends, though did not discuss the Veteran's testimony at his hearing.  The examiner noted that the Veteran was being treated for a number of conditions, including diabetes, peripheral neuropathy, morbid obesity, and hypertension, that were high risk factors and significantly affected the nerves and joints, and could cause the symptoms the Veteran was describing.

The positive evidence, including the Veteran's buddy statements, the findings of Dr. W.M.I and Dr. M.B., and the testimony of the Veteran regarding cumulative injuries to his digits and continuous self-treated symptoms since service stand on balance with the two negative opinions from the VA examiners.  The findings of the two private physicians were based on the Veteran's statements, and there is no evidence that either doctor reviewed the Veteran's service treatment records.  However, the VA examiners failed to address the Veteran's hearing testimony allegations of sustained injury and continuous pain after service.  In light of the above, service connection is warranted in this case.  Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied; service connection for arthritis of the thumbs is warranted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Given the granting of benefits, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

Service connection for arthritis of both thumbs is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


